LACOMBE, Circuit Judge.
There have been conflicting decisions by the Circuit Court of Appeals as to the review of an order punishing for contempt in disobedience of an injunction (Nassau Electric Co. v. Sprague Co., 95 Fed. 415, 37 C. C. A. 146; Gould v. Sessions, 67 Fed. 163, 14 C. C. A. 366); but the action of the court in the most recent case before it (October term, 1900) indicates that the rule laid down in the case of Gould v. Sessions is the one which will be followed. In this last case an interlocutory decree had been granted with an injunction, and the defendant had been fined for violating the injunction. Upon a writ of error the court reviewed the order on the *633merits and affirmed it. Cary Co. v. Acme Co., 108 Fed. 873, 48 C. C. A. 118.
Under these circumstances, the application to suspend the operation of the order imposing fine until final hearing is denied. The order, however, is modified by directing that the amount of fine which it directs shall be paid to the United States, shall be deposited with the clerk of the court, to be retained by him until final disposition of the case.